FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $246.27.
This is an action 'brought by an undertaker to recover an alleged balance for services and charges in connection with the burial of defendant’s wife.
There was testimony from which one might fairly conclude that a balance was due the plaintiff.
At the hearing on the present motion, defendant’s counsel argued strenuously against the action of the jury in allowing an alleged disbursement by the plaintiff of $66 for a grave in the North Burial Ground. Both plaintiff and defendant offered a receipt for $66, each receipt being drawn to the defendant. Each receipt bears a date subsequent to the funeral.
Plaintiff produced a cancelled check in the amount of $68 payable to North Burial Ground and dated May 7, 1932. There was testimony from an employee of the cemetery that payment for a grave had to be made before a body could be interred.
From all of the evidence the Court thinks the jury might reasonably have reached the conclusion that the grave was paid for by Mr. Avakian and that receipts were later issued in the name of the owner of the grave, or the person at whose instance a purchase was made.
The verdict, in the opinion of the Court, is based upon the evidence and does substantial justice between the parties.
Defendant’s motion is therefore denied.